DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	2.	Claims 19-20 are rejected because if fails the infringement test (MPEP 608.01 § III).  
Claim 20 is a product that can cause a computer to perform the method. The reason that claim 20 fails the infringement test is that claim 20 may be infringed merely by possessing the medium with the computer executable instructions and never running it, while infringing the independent claim requires actions.  With the “when executed” language, nothing is executing now, and may never be executed.  It’s just basically saying that the code has the capability to perform the method if some day it gets executed.  
Claim 19 has similar limitations of a computer system comprising a processor and memory storing instructions that when executed perform the method of claim 1, and therefore is rejected by the same rationale as above.  


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  assigning risk criteria scores for a plurality of risk criteria, based at least in part on one or more of reconciliation status and balance value for the account; determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for density distribution; identifying thresholds based at least in part on the quantiles of the density distribution; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, mitigating risk), but for the recitation of generic computer components.  The claimed invention allows for assessing risk levels for accounts based on account data including reconciliation status and balance values  which is a certain method of organizing human activity (fundamental economic practices). The mere nominal recitation of a computer implemented method (claim 1) and a processor and memory storing instructions that, when executed by the processor, cause the processor to perform the method steps (claim 19) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving account data for each of the accounts, the account data including reconciliation status and a balance value for each account. The receiving step is recited at a high level of generality (i.e., as a general means of receiving data).  Receiving data is a form of insignificant extra-solution activity –see MPEP 2106.05(g).
The computer implemented method and a processor and memory storing instructions that, when executed by the processor, cause the processor to perform the method steps are also recited at a high level of generality and merely automate the assigning, determining, generating, and identifying steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e., computer implemented, the processor and memory).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer implemented method, the processor and memory storing instructions which when executed by the processor perform the claimed steps are anything other than generic computer components and the Symantec, TLI Communications, OIP Techs, and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting of data are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving data limitation is well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The dependent claims simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (US 2019/0340701) in view of Zoldi et al. (US 2017/0270534).
Re-claim 1: Tayal disclose:
receiving account data for each of the accounts, the account data including a reconciliation status and a balance value for each account (receiving account data including reconciliation status  and  account balances [0009]); 
for each of the accounts: 
assigning risk criteria scores for a plurality of risk criteria , based at least in part on one or more of reconciliation status and balance value for the account (risk level-[0042]; Fig. 6 Risk-High, Low per entity and GL Account); 
Tayal fail to disclose determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for the density distribution; identifying thresholds based at least in part on the quantiles of the density distribution; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.  
Zoldi, however, teach:
 determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account (“HighestScoreRecent” see Fig. 4 and [0069]-[0079]; scoring and calibration module- [0055]); 
generating a density distribution of the composite risk scores for an audit population of the accounts (audited population of accounts-[0048]; anomaly detection using self-calibrating outlier technology analysis of changes in distribution –([0049]-[0051], risk scoring [0079-0080]); 
determining quantiles for the density distribution (Single variate outlier detection is done by run-time estimation of parameters of the distribution such as quantiles- [0051]); 
identifying thresholds based at least in part on the quantiles of the density distribution (limiting the outlier feature to a certain range- [0052]); 
and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds (Once features are constructed, this numerical vector is converted to the AML Alert Score using the scoring and calibration module.-[0055].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tayal to include determining a composite score based on risk criteria score for each account, generating a distribution of risk score for a certain population of accounts that were audited, performing run-time estimation of parameters of the distribution such as quantiles, identifying a certain range [threshold] based on the quantiles of the distribution , assigning a risk rating to each of the accounts in the audit population based on risk score as compared to range as taught by Zoldi in order to  capture and analyze aspects of accounts in order to alert financial institutions to suspect activity. (Zoldi, [0027]).
	Re-claim 6: Tayal disclose wherein the audit population includes a selected number of accounts-Fig. 6.
	Re-claim 18:  Tayal disclose selecting accounts for review based at least in part on the assigned risk ratings of accounts from within the audit population-Fig. 6 and [0042].
	Claims 19 and 20 have similar limitations found in claim 1 above and are therefore rejected using the same art and rationale.  Furthermore, Tayal disclose a processor and memory [0021].

5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayal in view of Zoldi as applied to claim 1 above and further in view of Kenton (Kenton, Will. “Quartile” Investopedia.com,  <https://web.archive.org/web/20190425031032/https://www.investopedia.com/terms/q/quartile.asp>  Sep 7, 2017.
Re-claim 2:  Tayal in view of Zoldi do not disclose that the quantiles are quartiles.  It is notoriously old and well known in statistical analysis that a “quartile” is a statistical term describing a division of observations into four defined intervals based upon the values of the data and how they compare to the entire set of observations as evidenced by Kenton.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the account reconciliation and analysis of Tayal and Zoldi that the statistical analysis includes representing data in quartiles as is notoriously old and well known as evidenced by Kenton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694